DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-16 are pending as amended on 4/25/2022. Claims 7-16 stand withdrawn from consideration. Applicant has amended claim 1 to delete the elected methacryloyl group species. Therefore, examination has been extended to the species recited in claim 1 wherein the second resin has a carbamoyl group and a hydrophilic sulfonic acid group.   
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 4/25/2022. In particular, claim 1 has been amended to contain limitations previously recited in claim 3, and to delete the elected methacryloyl group. Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al (US 2008/0312416) in view of Albrecht et al in:
 (Amination of Poly(ether imide) Membranes Using Di- and Multivalent Amines, Macromol. Chem. Phys. 2003, 204, 510–521; herein “Macromol 2003”), and
 (US 2004/0082731; herein “US ’731”).
As to claims 1, 2 and 4-6, Childs discloses a composite material suited for separation of substances, such as by filtration or adsorption [0002]. Childs discloses preparation of the material by a method comprising introducing into the pores of a support member a solution or suspension containing monomers and crosslinking agents that combine to form a macroporous gel that fills the pores of the support member [0016-17]. Childs teaches that the macroporous gel may become grafted (i.e., covalently bonded) to the surface of the pores of the support member [0053].
Childs names several suitable polymerizable monomers for forming the macroporous gel, including both acrylamide and acrylamido-2-methyl-1-propanesulfonic acid (AMPS) as particularly preferred [0064]. Childs further names copolymers of acrylamide and AMPS as being an example of suitable hydrogels for preparation of hydrophilic materials which provide better flow characteristics and impart anti-fouling tendencies to the membranes [0072]. A copolymer comprising units derived from acrylamide and AMPS, as disclosed by Childs, has a carbamoyl group (derived from acrylamide) and a hydrophilic (i.e., sulfonic acid) group derived from AMPS, and therefore corresponds to a second resin as presently recited.
Childs teaches that the porous support member may be hydrophilic or hydrophobic, and can be in the form of a membrane [0020]. Childs teaches that a variety of materials can be used to form the support member, but that many materials are strongly or relatively hydrophobic, which are not usually desired for use with aqueous systems [0102]. 
Childs fails to specifically name polyimide as a material to form the porous support membrane.
Macromol 2003 discloses covalently aminated polyimide membranes (abstract). Macromol 2003 teaches that polyimides are attractive for membrane formation because of their excellent film forming and mechanical properties, as well as good thermal and chemical resistance, and that an application as support membrane for coating with hydrophilic layers and as ultrafiltration membrane is desirable. Like Childs, Macromol 2003 teaches that the hydrophobic character of membrane-forming polymers, including polyimide, is undesirable (causes insufficient wettability, inducing incomplete coating; p 510, introduction). Macromol 2003 teaches surface functionalization of polyimide membranes via reaction of imide groups with amines (p 511, lower left), and in particular, via the secondary amine groups in polyethyleneimine for efficient functionalization (p 515, middle right). Macromol 2003 teaches that the modifier allows covalent binding of second modifiers in order to obtain new types of composite membranes (abstract, last sentence). 
Similarly, US ‘731 teaches that polyimides are generally relatively hydrophobic, but that hydrophilically modified polyimide membranes are suitable for ultra and/or micro-filtration [0006]. US ‘731 discloses a method for producing a functionalized polyimide membrane, wherein the polyimide membrane is brought into contact with a functionalizing solution of at least one modifier. The modifier comprises at least one amino group for covalent coupling of the modifier to the polyimide, in addition to at least one other functional group per molecule [0013]. The functional groups are then freely available in large numbers on the membrane and pore surfaces and can be used for follow up reactions for coupling of additional functions [0020]. US ‘731 names polyethyleneimine as an example of a modifier [0029], and exemplifies its use [0044-51]. US ‘731 further teaches washing the membrane after modification to remove any modifier which is not covalently bonded [0042]. 
In light of the teachings of Albrecht in Macromol 2003 and US ‘731, when preparing a composite filtration membrane comprising a porous support, the person having ordinary skill in the art would have been motivated to utilize a polyimide as the porous material in order to improve thermal and chemical resistance, and would have been further motivated to functionalize the porous polyimide membrane with polyethyleneimine in order to render the polyimide surface hydrophilic to prevent fouling, and in order to provide functional groups available for subsequent functionalizing reactions. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composite material comprising a macroporous gel derived from acrylamide and AMPS grafted to the surface of the pores of a support membrane, as disclosed in Childs, by utilizing a porous polyimide functionalized with polyethyleneimine, as disclosed by Albrecht, as the material for Child’s support membrane.
In a process above as suggested by Childs and Albrecht, the step of covalently aminating the porous polyimide membrane support with polyethyleneimine (which has primary and secondary amine groups) corresponds to the presently recited step of covalently bonding first resin (polyethyleneimine) to the surface of the porous polyimide treatment target. The subsequent step of anchoring (by grafting) a macroporous gel comprising units derived from acrylamide and AMPS to the surface of the pores of the aminated polyimide support membrane corresponds to the presently recited step of covalently bonding a second resin (macroporous gel comprising acrylamide and AMPS units) to the first resin. 

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered.
Applicant argues that the rejection over Lau in view of Zhu has been overcome by the amendment to claim 1 to incorporate features of claim 3. The examiner agrees, and the rejection has been withdrawn. 
Applicant argues that the rejection over Hester in view of Albrecht (1 and 2) has been overcome by the amendment to require a carbamoyl group on the second resin. The examiner agrees, and the rejection has been withdrawn. 
However, in view of the new rejection set forth above, the claims are not in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766